Case 6:20-cv-00362-ADA Document 11 Filed 10/09/20 Page 1of 3

 

 

UNITED STATES DISTRICT COURT | L E D
WESTERN DISTRICT OF TEXAS OCT 09 2020
CLERK, U.s
Ww ‘ i
UNITED STATES, et ai., ) DEPUTY CLERK
)
v. ) Case No. 20-cv-00362
)
INTERNAL REVENUE SERVICE, eral. )
)
)
NOTICE

The Plaintiff-Relator, Jaideep S. Chawla a/k/a John Adams, respectfully notifies this
Court of the following:

1. The Plaintiff-Relator requests that this Court mail all papers associated
with the above-captioned case to the following mailing address previously used by the Plaintiff-
Relator in the United States District Court for the District of New Hampshire:

3 Henniker Street, #235
Hillsboro, NH 03244
The Plaintiff-Relator has no reason to believe that mail received at the above-provided mailing

address was subject to tampering.

2. The Plaintiff-Relator identifies as John Adams and intends to sign all
pleadings under the name, John Adams, and file a legal name change in accordance with law.
The Plaintiff-Relator owes certain financial debts and may have certain legal obligations under
his current legal name, Jaideep S. Chawla. The Plaintiff-Relator intends to pay all such debts
and fulfill all such legal obligations incurred under the name of Jaideep S. Chawla. The Plaintiff-

Relator states for the record that his assumption of the identification of John Adams is not made
Case 6:20-cv-00362-ADA Document 11 Filed 10/09/20 Page 2 of 3

to evade any of the foregoing responsibilities or as an act of disrespect for any other individual,
living or deceased, with the same name.

3: The Plaintiff-Relator consents to telephonic hearings in view of the virus
situation and respectfully requests that the access information for any such hearing be posted to
the publicly available docket of the above-captioned case. An attorney may appear on behalf of
the Plaintiff-Relator at a future date.

RESPECTFULLY SUBMITTED,

An

JOHN ADAMS

PRO SE

(formerly Jaideep S Chawla)

Mailing Address:

3 Henniker Street, #235
Hillsborough, New Hampshire 03244

Dated: October 2, 2020

{RTIFIC

 

I hereby certify that on this day a copy of the foregoing was served on each of the
following by first class mail:

The Honorable William Barr
Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, DC 20530

The Honorable John Bash

United States Attorney, Western District of Texas
903 San Jacinto Blvd., Suite 334

Austin, Texas 78701

:
nf
Dated: October 2, 2020 y ~ &—
Jolin Adams (formerly Jaideep S. Chawla)
 

 

UNITED STATES

 

a POSTAL SERVICE.

 

PRIORITY"
MAIL

= Date of delivery specified* s

* USPS TRACKING™ included to many major
international destinations.

= Limited international i insurance.
= Pick up available. *
= Order supplies online.*

= When used internationally, a customs
declaration label may be required.

* Domestic only

SOs

PSO00001000014 OD: 12 1/2x 9 1/2

ek

My

: 6:20-cv-00362-A

To schedule free
Package Pickup,
scan the QR code.

 

USPS.COM/PICKUP

 

 

 

 

& 01801 006

Date of

1 0/02/20 = |
06 28

11486978

 

PRIORITY MAIL 3-DAY ®

 

EXPECTED DELIVERY DAY: 10/06/20

Cleres GFR
U.S. Dunk Cork

Ujagrem Oestocl #
fo

800 FRANKLIN AVE
RM 280
Waco TX 76701-1934

|

 

|

 

USPS TRACKING® NUMBER

9505 5067 0921 0276 2270 54

 

0006

Paes

Co96

 

 

 

 

=

 
